Citation Nr: 0503904	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  94-34 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an increased evaluation for bilateral 
plantar callosities, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a right sternoclavicular strain, currently rated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of an injury of the cervical spine, currently rated as 20 
percent disabling.

5.  Entitlement to an increased evaluation for duodenitis, 
currently rated as 10 percent disabling.

6.  Entitlement to a total disability evaluation due to 
individual unemployability as a result of service-connected 
disabilities.

7.  Entitlement to an effective date prior to July 26, 1999, 
for a 20 percent rating for residuals of a right 
sternoclavicular strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from March 1985 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In August 2000, the veteran's representative raised the issue 
of entitlement to service connection for headaches, as 
secondary to service-connected cervical spine disability.  
This issue has not yet been addressed by the RO, and is 
therefore referred to the RO for appropriate action.


REMAND

The RO must review all evidence associated with the claims 
file.  In this case, October 2003 prescription notes from D. 
Verna, M.D., have recently been associated with the claims 
folder and have not yet been considered by the RO.

Additionally, in a statement received in January 1999, the 
veteran indicated that he was hospitalized at the Biloxi VAMC 
in either 1996 or 1997.  These records have not yet been 
associated with the claims folder.  Further, in a July 2000 
statement, the veteran indicated that copies of his medical 
records from the New Orleans VAMC should be requested.  As VA 
has a duty to request all available and relevant records from 
federal agencies, the Board finds that a search for 
additional medical records should be completed by the RO.

The Board also notes that it appears that complete treatment 
records from various private physicians are also outstanding.  
In an April 1999 statement, the veteran indicated that he was 
treated at the Huey P. Long Memorial Hospital of Pineville, 
Louisiana, after escaping from a VA facility.  In May 2001, 
the veteran also indicated that he had sought treatment at 
Briarwood Mental Health Hospital.  Further, although the 
veteran submitted prescription notes from D. Verma, M.D., 
dated in October 2003, no treatment reports from Dr. Verma 
have been associated with the claims folder.  Additionally, 
in an October 2003 letter, the veteran indicated that he had 
received treatment at the Crossroads Regional Hospital from 
December 12, 2001 to December 27, 2001.  These treatment 
records should be obtained.

The Board also notes that during the course of this appeal 
the criteria for rating disabilities of the spine were 
revised effective September 23, 2002, and effective September 
26, 2003.  The RO has not considered the most recent 
revision. 

Additionally, the Board notes that the veteran's last VA 
examinations with respect to the increased rating issues on 
appeal were conducted in 1999.  VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In order to fulfill 
VA's duty to assist, new examinations should be conducted to 
assess the current nature and severity of the veteran's 
service-connected (1) sprain of the right sternoclavicular 
joint, (2) cervical spine disability, (3) duodenitis, and (4) 
bilateral plantar callosities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The veteran should be requested 
to identify all medical professionals 
who have treated him for any disorder 
on appeal in the recent past.  The RO 
should obtain records from all 
sources identified, not already of 
record.

2.  The RO should obtain copies of 
all treatment/clinical notes and 
records from the Biloxi VAMC since 
January 1996, from the New Orleans 
VAMC, from the Huey P. Long Memorial 
Hospital, from the Briarwood Mental 
Health Hospital, and from D. Verma, 
M.D.  If records sought are not 
obtained, the veteran should be 
notified of the records that were not 
obtained and provided information as 
to the efforts taken to obtain them.  
The RO should also describe any 
further action to be taken.

3.  The veteran should be scheduled 
for appropriate examination(s) for 
opinions as to the current nature and 
severity of his service-connected 
sprain of the right sternoclavicular 
joint, cervical spine disability, 
duodenitis, and bilateral plantar 
callosities.  The claims folder must 
be available to, and reviewed by, the 
examiner(s).

4.  The RO should then readjudicate 
the claims set forth on the title 
page, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision remains 
adverse to the veteran, the RO should 
furnish him and his representative a 
supplemental statement of the case 
and afford a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



